DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. In response to the Restriction requirement mailed on 4/27/2022, Applicant has cancelled all previously restricted claims, 1-20, and set forth new claims 21-36 which are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-31, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
When the claims are analyzed in light of the specification, the instant invention (claims 22-28) encompasses any sequence of the hTNNT2 promoter and a cMyBP-C that would result in promoting the expression of a functional cMyBP-C. Claims 22-28 recite the phrases “comprises a nucleic acid sequence” or “comprises an amino acid sequence”, however “a” or “an” sequence encompasses a nucleic acid or amino acid sequence that is just two nucleotides are two amino acids in length.
Regarding function, the claims recite that sequences will encode a functional cMyBP-C protein and a sequence that functions as hTNNT2 promoter. However the specification provides no description of any sequences other than the full-length sequences set forth in SEQ ID NO: 2 and 5, that would indicate possession at the time of filing a nucleic acid sequence that encodes a functional cMyBP-C protein or any nucleic acid sequence that functions as a hTNNT2 promoter. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, only SEQ ID NOs: 2 and 5 are sufficiently described to indicate possession of a nucleic acid sequence that encodes a functional cMyBP-C protein or a nucleic acid sequence that functions as a hTNNT2 promoter. The specification does not provide any disclosure as to what the complete structure would be of any nucleic acid sequence other than the ones disclosed (SEQ ID NOs: 2 and 5) in the specification, that would function as embraced by the claims.
The specification teaches no structural analysis for said nucleic acid sequence or the protein encodeds. This is significant since the claims recite a function for the cMyBP-C protein and promoter. However, the only disclosed that functions as claimed, are those set forth in SEQ ID NOs: 2 and 5. As of the filing date, there was no known or disclosed correlation between a structure other than SEQ ID NOs: 2 and 5 and a hTNNT2 promoter and a functional cMyBP-C protein. There is no general knowledge in the art about regarding the activity of the hTNNT2 promoter or cMyBP-C protein to suggest that general similarity of structure confers the activity.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only characteristics described, are that the nucleic acid sequent set forth in SEQ ID NO: 2 encodes a functional cMyBP-C protein and the nucleic acid of SEQ ID NO: 5 functions as a promoter. The specification does not teach any other identifying characteristics such as domains relating to function/activity or any other related sequences that would guide the artisan to contemplate other nucleic acid sequences that would be function as claimed. 
While the art teaches that the nucleic acid sequences for cMyBP-C and hTNNT2 have been fully elucidated, see Galinska-Rakoczy et al. (2008, J. Mol. Biol., Vol. 379, pgs. 929-935) and Carrier et al. (1997, Circulation Res., Vol. 80(3), pgs. 427-434), the claims are not limited to any particular nucleotide sequence, but rather any combination of nucleotides present in a sequence set forth in SEQ ID NO: 2 or 5. The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession of variants and functional fragments of the nucleic acid at the time of filing. 
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only the nucleic acid sequence set forth in SEQ ID NO: 1 meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the genus of nucleic acid sequences and fragments thereof as embraced by the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer J.E. (U.S. Patent No. 8,933,048 B2, issued 1/13/2015, published 3/21/2013, filed 9/21/2012) in view of Muller O. (DE102011018586 A1, published 10/31/2012).
	Regarding claim 21, Stelzer et al. teaches an AAV gene therapy vector comprising a nucleic acid encoding a functional cMyBP-C and operably linked to a cardiac troponin I promoter (col. 11 line 61 bridge col. 12 lines 1-6, col. 14 lines 19-31 and cols. 73/74, claims 1 and 4).
While Stelzer teaches using the cardiac troponin I promoter, Stelzer does not teach using the hTNNT2 promoter as set forth in SEQ ID NO: 5.
	Regarding the hTNNT2 promoter and claims 22-24, Muller O. teaches SEQ ID NO: 1, which is 100% identical to instantly claimed SEQ ID NO: 5. 
Muller teaches that the hTNNT2 promoter has several advantages: it is small and works well in low packaging capacity vectors such as AAV, has strong transcription in the heart muscle and has weak expression in all other tissues (parag. 0014).

	Thus as the time of filing the ordinary artisan would have found it prima facie obvious to substitute the hTNNT2 promoter of Muller for the cardiac troponin I promoter of Stelzer.
	One of ordinary skill in the art would have been motivated to make such a substitution since Muller teaches that hTNNT2 is small and works well in low packaging capacity vectors such as AAV, has strong transcription in the heart muscle and has weak expression in all other tissues.
	There would have been a reasonable expectation of success that the hTNNT2 promoter would work in the method of Stelzer since, Muller teaches that the hTNN2 promoter has strong transcription in the heart muscle and weak expression in all other tissues.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer J.E. (U.S. Patent No. 8,933,048 B2, issued 1/13/2015, published 3/21/2013, filed 9/21/2012) in view of Muller O. (DE102011018586 A1, published 10/31/2012) as applied to claims 21-24 above, and further in view of Green et al. (WO 2002/081632 A2) and Wu et al. (2008, Mol. Therapy, Vol. 16(2), pgs. 280-289).
	The teachings of Stelzer and Muller are relied upon above in teaching an AAV encoding a nucleic acid cMyBP-C operably linked to a hTNNT2 promoter.
Stelzer and Muller do not teach a chimeric intron comprising human beta globin and IgG sequence (SEQ ID NO: 7).
	Regarding claims 29-31 and SEQ ID NO: 7, Green et al. teaches a chimeric intron

    PNG
    media_image1.png
    236
    580
    media_image1.png
    Greyscale

which is 100% identical to instantly claimed SEQ ID NO: 7. The specification teaches on pg. 12 parag. 2 that SEQ ID NO: 7 comprises the chimeric intron of human beta-globin and IgG.

	Regarding a motivation to use the chimeric intron of Green and AAV8 in claim 32, Wu et al. teach a chimeric intron comprising human beta-globin and IgG (pg. 281 col. 2 last parag.) which increased the expression of the gene of interest (human factor IX) compared to not using an intron (Fig. 2D). Wu continues to teach that using AAV8, rather than AAV2, significantly increased expression of factor IX (pg. 280 col. 2 parag. 2).

	Thus as the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Stelzer and Muller regarding a AAV encoding a nucleic acid cMyBP-C operably linked to a hTNNT2 promoter with the teachings of Green and Wu regarding a chimeric intron to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Wu teaches that using a chimeric intron as claimed increases transgene expression in a AAV.
	There would have been a reasonable expectation of success that the chimeric intron of Green and Wu would work in the AAV of Stelzer since Green and Wu demonstrated successful expression of a transgene using an AAV comprising the chimeric intron comprising human beta-globin and human IgG.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim(s) 25-28 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer J.E. (U.S. Patent No. 8,933,048 B2, issued 1/13/2015, published 3/21/2013, filed 9/21/2012) in view of Muller O. (DE102011018586 A1, published 10/31/2012) as applied to claims 21-24 above, and further in view of Wallach et al. (WO 2008/093323 A2, published 8/7/2008).
	The teachings of Stelzer and Muller are relied upon above in teaching an AAV encoding a nucleic acid cMyBP-C operably linked to a hTNNT2 promoter.
	While Stelzer teaches using a nucleic acid encoding cMyBP-C, Stelzer does not teach using a nucleic acid encoding a cMyBP-C protein as set forth in SEQ ID NO: 2.
	Regarding claims 25-28 and the cMyBP-C protein as set forth in SEQ ID NO: 2, Wallach et al. teaches SEQ ID NO: 127, which is 100% identical to instantly claimed SEQ ID NO: 2.
Wallach teaches that the protein set forth in SEQ ID NO: 127 is a variant of human cardiac myosin binding protein (pg. 7 lines 8-11).
Regarding claims 33-36, the specification teaches that nucleic acid set forth SEQ ID NO: 1 (4200 bp) encodes the cMyBP-C protein set forth in SEQ ID NO: 5 and the nucleic acid sequence for the hTNNT2 promoter (SEQ ID NO: 5) is 544 bp in length, thus the polynucleotide insert will have a size of at least 4.5 kbp.

	Thus as the time of filing the ordinary artisan would have found it prima facie obvious to substitute the nucleic acid of Wallach encoding the cMyBP-C protein as set forth in SEQ ID NO: 2 for the nucleic acid encoding cMyBP-C as taught in Stelzer.
	One of ordinary skill in the art would have been motivated to make such a substitution since Wallach teaches that variant human cMyBP-C sequences are known in the art and it would be routine substitution to use the human cMyBP-C of Wallach since they are taught to be the same functionally equivalent sequences for the same cardiac protein.
	There would have been a reasonable expectation of success that the nucleic acid encoding cMyBP-C of Wallach would work in the method of Stelzer since Wallach teaches that SEQ ID NO: 2 is a functional variant of human cMyBP-C.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632